                       Case 1:20-cv-00734-JPO Document 8 Filed 06/19/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              _ Southern District of New York __
Lafremia Powell, individually and on behalf
of all others similarly situated                               )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-cv-00734
                   Dollar Tree Stores, Inc.                    )
                            Defendant                          )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Dollar Tree Stores, Inc.                                                                           .


Date:          06/19/2020                                                              /s/ August T. Horvath
                                                                                          Attorney’s signature


                                                                                    August T. Horvath AH-8776
                                                                                     Printed name and bar number
                                                                                       Foley Hoag LLP
                                                                             1301 Avenue of the Americas, 25th floor
                                                                                     New York, NY 10019


                                                                                                Address

                                                                                     ahorvath@foleyhoag.com
                                                                                            E-mail address

                                                                                          (646) 927-5544
                                                                                          Telephone number

                                                                                          (646) 927-5599
                                                                                             FAX number
